       Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 1 of 17



 1   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2   BRIAN D. BERRY, CA Bar No. 229893
     brian.Berry@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   One Embarcadero Center, Suite 900
     San Francisco, CA 94111
 5   Telephone:    415.442.4810
     Facsimile:    415.442.4870
 6
     KRISTIN S. HIGGINS (Pro Hac Vice)
 7   kristin.higgins@ogletree.com
     OGLETREE, DEAKINS, NASH,
 8   SMOAK & STEWART, P.C.
     Preston Commons West
 9   8117 Preston Road, Suite 500
     Dallas, TX 75225
10   Telephone: (214) 987-3800
     Facsimile: (214) 987-3927
11
     Attorneys for Defendant
12   SOUTHWEST AIRLINES CO.
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16
     JAYSON HUNTSMAN, on behalf of himself       Case No. 4:19-cv-00083-PJH
17   and all others similarly situated,

18                Plaintiff,                     JOINT STIPULATED REQUEST FOR
                                                 SUBPOENA TO THE UNITED STATES
19         v.                                    DEPARTMENT OF DEFENSE SIGNED BY
                                                 DISTRICT COURT JUDGE, AND TO
20   SOUTHWEST AIRLINES CO.,                     SUPPLEMENT THE PROTECIVE ORDER
                                                 GOVERNING DISCOVERY AND ORDER
21                Defendant.

22

23

24

25

26
27

28
                                                                   Case No. 4:19-cv-00083-PJH
      JOINT STIPULATED REQUEST FOR SUBPOENA TO THE UNITED STATES DEPARTMENT OF DEFENSE
              SIGNED BY DISTRICT COURT JUDGE AND TO SUPPLEMENT PROTECTIVE ORDER
        Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 2 of 17



 1           Plaintiff Jayson Huntsman, on behalf of himself and the class (“Plaintiffs”), and Defendant
 2   Southwest Airlines Co. (“Southwest”), hereby stipulate and agree to the following joint request for
 3   the Court (i) to authorize and sign a subpoena for documents to the Department of Defense
 4   (“DOD”), (ii) to authorize and sign a subpoena for deposition by written questions that requires the
 5   DOD to respond to a set of interrogatories related to the documents that are subject to the
 6   document subpoena, and (iii) to amend the Protective Order governing discovery in this case to
 7   include a separate Acknowledgment that addresses the handling of data obtained from the DOD in
 8   response to the document subpoena:
 9           WHEREAS, on January 7, 2019, Plaintiff initiated the above-captioned action by filing an
10   original complaint in this Court alleging a single claim for violation of USERRA, 38 U.S.C.
11   § 4316(b)(1). ECF 1.
12           WHEREAS, the complaint alleges that Southwest has violated Section 4316(b)(1) by not
13   paying employees their regular wages or salaries when they take “short-term military leave,” which
14   the complaint defines as a military leave of 14 days or fewer, while paying employees their regular
15   wages or salaries when they take allegedly “comparable” forms of non-military leave such as jury
16   duty, bereavement leave, and sick leave. ECF No. 1 (Complaint ¶¶ 14, 49-51).
17           WHEREAS, on February 3, 2021, the Court granted Plaintiff’s motion for class
18   certification and certified a class of:
19           current or former employees of Southwest Airlines Co. who, during their
             employment with Southwest at any time from October 10, 2004 through the date
20           of judgment in this action, have taken short-term military leave from their
             employment with Southwest (i.e., military leave that lasted 14 days or fewer) and
21           were subject to a [collective bargaining agreement (“CBA”)], except for
22           employees subject to the agreement between Southwest and Transport Workers
             Union Local 550 covering meteorologists.
23
     ECF 95 at 2.
24

25           WHEREAS, on July 12, 2021, the Court issued an order granting the Parties’ proposed

26   Class Notice Plan. ECF 125. Under the Class Notice Plan, the administrator is sending class

27   notice in two phases. For the first phase, the Court instructed the administrator to send the class

28   notice to the employees who took “short term military leave” during the class period based on
                                               1                   Case No. 4:19-cv-00083-PJH
      JOINT STIPULATED REQUEST FOR SUBPOENA TO THE UNITED STATES DEPARTMENT OF DEFENSE
              SIGNED BY DISTRICT COURT JUDGE AND TO SUPPLEMENT PROTECTIVE ORDER
        Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 3 of 17



 1   Southwest’s available leave and scheduling data. Id. at 3. The notice period for the first phase
 2   expired on August 27, 2021, at which point the 2,741 class members for the first phase were
 3   identified (“Phase One Class Members”). For the second phase, the Court approved the Parties’
 4   proposal to “jointly request permission from the Court to issue a subpoena to the military that
 5   requests the retirement or discharge dates” for additional employees who, based on Southwest’s
 6   personnel records, self-identified as having served in the military. Id.
 7          WHEREAS, Southwest seeks to subpoena certain categories of documents from the DOD
 8   related to Phase One Class Members. Southwest believes that the DOD’s data and information are
 9   relevant to the merits and alleged damages in this action, and the DOD’s data and information is
10   not reasonably available to the Parties. This includes documents and information sufficient to
11   show for each Phase One Class Member during the alleged liability period (i) the branch of
12   military service, (ii) the begin and end dates of each period of military service recorded in the
13   DOD’s systems, (iii) whether those periods of military service were paid or unpaid, (iv) the amount
14   of compensation for each period of paid military service, (v) gross annual compensation received
15   for military service, and (vi) requests to reschedule periods of military service and whether the
16   military granted the requests.
17          WHEREAS, Plaintiff seeks to require the DOD to respond to a deposition subpoena by
18   written questions related to these categories of documents. Plaintiff believes that the DOD’s
19   responses to these questions will provide necessary foundation for any documents or information
20   the DOD produces, and assist the trier of fact in analyzing such documents or information.
21          WHEREAS, Plaintiff does not oppose Southwest’s request for a subpoena of documents,
22   and Southwest does not oppose Plaintiff’s request for accompanying deposition by written
23   questions.
24          WHEREAS, in order to facilitate phase two of the Class Notice Plan, the Parties agree to
25   subpoena the DOD for the discharge dates of the approximately 2,000 employees who, based on
26   Southwest’s personnel records, self-identified as having served in the military. See ECF 125 at 3.
27          WHEREAS, under the law governing federal administrative agencies, a subpoena to the
28   DOD must be signed by a judge or magistrate. See 5 U.S.C. § 552a(b)(11) (“No agency shall
                                                   2                       Case No. 4:19-cv-00083-PJH
      JOINT STIPULATED REQUEST FOR SUBPOENA TO THE UNITED STATES DEPARTMENT OF DEFENSE
              SIGNED BY DISTRICT COURT JUDGE AND TO SUPPLEMENT PROTECTIVE ORDER
        Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 4 of 17



 1   disclose any record which is contained in a system of records by any means of communication to
 2   any person, or to another agency, except pursuant to a written request by, or with the prior written
 3   consent of, the individual to whom the record pertains” except under certain enumerated
 4   conditions, including when the disclosure is made “pursuant to the order of a court of competent
 5   jurisdiction.” ); 32 C.F.R. § 516.46(b)(1) (“[a]n ‘order of the court’ for the purpose of subsection 5
 6   U.S.C. 552a(b)(11) is an order or writ requiring the production of the records, signed by a judge or
 7   magistrate”) (emphasis added).
 8          WHEREAS, the Parties have agreed to supplement the Stipulated Protective Order
 9   governing discovery in this case (ECF 34), to include a separate “Acknowledgment” regarding the
10   confidential treatment and handling of documents produced by the DOD in response to the
11   document subpoena.
12           NOW, THEREFORE, the Parties stipulate and agree as follows:
13          1.      Southwest believes good cause exists for Judge Hamilton to sign the document
14   subpoena to the DOD attached hereto as Exhibit 1, to which Plaintiff consents. Exhibit 1 includes
15   the six categories of documents related to Phase One Class Members (see Request Nos. 1-6) and
16   the single category of documents related to the discharge dates for potential class members who
17   self-identified as having served in the military (see Request No. 7).
18          2.      Plaintiff believes good cause exists for Judge Hamilton to sign the subpoena for
19   deposition by written questions to the DOD attached hereto as Exhibit 2, to which Southwest
20   consents. Exhibit 2 is the proposed deposition by written questions related to the documents that
21   DOD will produce in response to the document subpoena.
22          3.      The Stipulated Protective Order governing discovery in this case (ECF 34) shall be
23   amended to include the “Acknowledgment and Agreement to be Bound Related to the Handling of
24   Military Records Produced Pursuant to a Subpoena in the Huntsman Litigation,” attached to the
25   Stipulations as Exhibit 3.
26
27

28
                                               3                   Case No. 4:19-cv-00083-PJH
      JOINT STIPULATED REQUEST FOR SUBPOENA TO THE UNITED STATES DEPARTMENT OF DEFENSE
              SIGNED BY DISTRICT COURT JUDGE AND TO SUPPLEMENT PROTECTIVE ORDER
        Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 5 of 17



 1   Dated:    September 9, 2021                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                             STEWART, P.C.
 2

 3                                                           /s/ Brian D. Berry
                                                             Brian D. Berry
 4                                                           Kristin Snyder Higgins

 5                                                           Attorneys for Defendant
 6

 7   Dated:    September 9, 2021                             OUTTEN & GOLDEN LLP

 8                                                            /s/ Michael J. Scimone
                                                             Michael J. Scimone
 9                                                           Michael C. Danna
10
                                                             Attorneys for Plaintiff and the Class
11

12            Pursuant to Civil Local Rules, rule 5-1(i)(3), I attest under penalty of perjury that

13   concurrence in the filing of the document has been obtained from its signatory.

14
     Dated:    September 9, 2021                             OGLETREE, DEAKINS, NASH, SMOAK &
15                                                           STEWART, P.C.

16                                                           /s/ Brian D. Berry
                                                             Brian D. Berry
17
                                                             Kristin Snyder Higgins
18
                                                             Attorneys for Defendant
19

20

21

22

23

24

25

26
27

28
                                               4                   Case No. 4:19-cv-00083-PJH
      JOINT STIPULATED REQUEST FOR SUBPOENA TO THE UNITED STATES DEPARTMENT OF DEFENSE
              SIGNED BY DISTRICT COURT JUDGE AND TO SUPPLEMENT PROTECTIVE ORDER
        Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 6 of 17



 1                                    [PROPOSED] ORDER
 2          The Court, having considered the Parties’ Joint Stipulation for Subpoena to the United
 3   States Department of Defense Signed by District Court Judge, and to Supplement the Protective
 4   Order Governing Discovery in this case (“Stipulation”), and having found good cause for the
 5   requested relief, hereby orders as follows:
 6          1. The Court approves and authorizes the issuance of the document subpoena to the
 7              Department of Defense attached to the Stipulation as Exhibit 1. Attached to this order
 8              is a copy of the subpoena signed by the Honorable Phyllis J. Hamilton.
 9          2. The Court approves and authorizes the issuance of the subpoena for deposition by
10              written questions to the Department of Defense attached to the Stipulation as Exhibit 2.
11              Attached to this order is a copy of the subpoena signed by the Honorable Phyllis J.
12              Hamilton.
13          3. The Court approves the supplemental Acknowledgment of the Protective Order
14              governing discovery, attached to the Stipulation as Exhibit 3.
                                                                       S DISTRICT
                                                                     TE           C
15                                                                 TA

                                                                                      O
                                                               S




                                                                                       U
                                                              ED




                                                                                        RT
16                                                                               ERED
                                                          UNIT




                                                                          O ORD
                                                                   IT IS S

17           September 13, 2021                                                               R NIA
     DATED: _________________                      ___________________________________milton
                                                                             is J. Ha
                                                          NO




                                                                  d ge Phyll
                                                                                              FO

                                                                Ju
                                                   HON. PHYLLIS J. HAMILTON
                                                           RT




18
                                                                                          LI




                                                   United States
                                                              E District Judge
                                                              H




                                                                                      A




                                                                   RN                     C
                                                                                      F
                                                                        D IS T IC T O
19                                                                            R


20

21

22

23

24

25

26
                                                                                                      48122361.1

27

28
                                               5                   Case No. 4:19-cv-00083-PJH
      JOINT STIPULATED REQUEST FOR SUBPOENA TO THE UNITED STATES DEPARTMENT OF DEFENSE
              SIGNED BY DISTRICT COURT JUDGE AND TO SUPPLEMENT PROTECTIVE ORDER
Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 7 of 17




        EXHIBIT 1
                     Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 8 of 17
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                 NORTHERN DISTRICT OF CALIFORNIA
JAYSON HUNTSMAN, on behalf of himself and all
others similarly situated                                                     )
                               Plaintiff                                      )
                                  v.                                          )       Civil Action No. Case No. 4:19-cv-00083-PJH
                                                                              )
SOUTHWEST AIRLINES CO.,                                                       )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To: US Department of Defense, 1235 South Clark Street, Arlinton, VA 22202
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
      See attachments.

  Place: Electonically (or Ogletree Deakins                                             Date and Time:
  1909 K Street, N.W., Suite 100, Washington D.C. 20006)                                ___/___/2021 @ 10:00 am


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: ___/___/2021
                                   UNITED STATES DISTRICT COURT JUDGE



                                           Signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendant
Southwest Airlines Co.,                                                  , who issues or requests this subpoena, are:
Brian D. Berry, One Embarcadero Center, Suite 900, San Francisco, CA 94111 (brian.berry@ogletree.com)
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
       Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 9 of 17




           Attachment to Document Subpoena to Department of Defense

                                 DEFINITIONS

      A.      “ELECTRONIC DATA” means electronically stored information in
Excel, .csv, or other standard data format.

      B.       “RELEVANT PERIOD” means October 10, 2004 through the
present.

                                INSTRUCTIONS

      If ELECTRONIC DATA is not available to respond to a Request, please
produce other documents sufficient to show the information in the Request.


                      DOCUMENTS TO BE PRODUCED

Requests Related to the Individuals in Exhibit A:

      Request No. 1: For each individual identified in Exhibit A, ELECTRONIC
DATA sufficient to identify the branch of the military in which the individual
served during the RELEVANT PERIOD.

      Request No. 2: For each individual identified in Exhibit A, ELECTRONIC
DATA sufficient to identify the begin date and end date for each period of military
duty during the RELEVANT PERIOD. (By way of example, if a reservist
attended two-day drills the first weekend of every month in 2019, the response
should identify Jan. 5-6, 2019, Feb. 2-3, 2019, March 2-3, 2019, etc.)

       Request No. 3: For each period of military duty identified in response to
Request No. 2, ELECTRONIC DATA sufficient to identify whether the period of
military duty was paid or unpaid by the military.

      Request No. 4: For each period of paid military duty identified in response
to Request No. 3, ELECTRONIC DATA sufficient to identify the amount of
compensation paid by the military for each period of paid military duty.




                                         1
      Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 10 of 17




      Request No. 5: For each individual identified in Exhibit A, ELECTRONIC
DATA sufficient to identify the annual gross compensation received by the
individual for military service during the RELEVANT PERIOD.

       Request No. 6: For each individual identified in Exhibit A, ELECTRONIC
DATA sufficient to identify each request by an individual to reschedule any period
of military duty, during the RELEVANT PERIOD, and whether the military
granted the request.

Requests Related to the Individuals in Exhibit B:

      Request No. 7: For each individual identified in Exhibit B, ELECTRONIC
DATA sufficient to identify the individual’s most recent military discharge date.
(Note that these dates may precede the RELEVANT PERIOD.)




                                                                           48507001.1




                                        2
Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 11 of 17




         EXHIBIT 2
          Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 12 of 17



 1
                           UNITED STATES DISTRICT COURT
 2                       NORTHERN DISTRICT OF CALIFORNIA
 3

 4                                            Case No. 4:19-cv-00083-PJH
     JAYSON HUNTSMAN, on behalf of himself
     and all others similarly situated,
 5
                    Plaintiff,                DEPOSITION OF U.S. DEPARTMENT
 6                                            OF DEFENSE BY WRITTEN
           v.                                 QUESTIONS
 7
     SOUTHWEST AIRLINES CO.,
 8
                                 Defendant.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              i
                                                  DEPOSITION BY WRITTEN QUESTIONS
                                                            Case No. 19 Civ. 00083 (PJH)
            Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 13 of 17



 1                              DEPOSITION BY WRITTEN QUESTIONS

 2          Pursuant to Rule 31 of the Federal Rules of Civil Procedure, Plaintiff Jayson Huntsman,

 3 by and through his attorneys, requests that the U.S. DEPARTMENT OF DEFENSE (hereafter

 4 “YOU” or “YOUR”) respond in writing, under oath, and return YOUR responses to the

 5 undersigned counsel within 30 days of the service of these Questions.

 6 I.       INSTRUCTIONS

 7          1.        YOU should furnish such information as is available to the YOU, whether by

 8 personal knowledge or through YOUR employees, agents, or attorneys.

 9          2.        If YOU cannot answer any question fully, answer it to the fullest extent possible

10 and specify what YOU are unable to answer and the reasons for the incomplete answer.

11          3.        If YOU claim any form of privilege, please set forth the nature and basis for the

12 privilege and a general description of the information which is claimed to be privileged.

13          4.        If YOU object to any of the definitions or instructions, YOU should state such

14 objection(s) in its response and indicate whether they are complying with the direction or

15 instruction in spite of the objection. If the objection goes to only part of a Question, YOU should

16 respond to the part of the Question that does not fall within the scope of the objection.

17 II.      QUESTIONS

18 QUESTION NO. 1:

19               For each category of document or data set produced in response to the subpoena

20 accompanying these Questions, identify the system(s) of record from which it originated.

21 QUESTION NO. 2:

22               For each system of record identified in response to Question No. 1, describe the

23 primary purpose for which the data is maintained – e.g., payroll and benefits, retirement benefits,

24 timekeeping, etc.

25 QUESTION NO. 3:

26               For any data – including spreadsheets or other data files – produced in response to the

27 subpoena accompanying these Questions, identify each data field contained in the data and

28 describe what information each data field reflects or contains.
                                                          1
                                                               DEPOSITION BY WRITTEN QUESTIONS
                                                                         Case No. 19 Civ. 00083 (PJH)
              Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 14 of 17



 1
     QUESTION NO. 4:
 2
               For each system of record identified in response to Question No. 1, state whether such
 3
     systems record and report every date on which a servicemember performs military service.
 4
     QUESTION NO. 5
 5
               For each system of record identified in response to Question No. 1, state whether such
 6
     systems record and report dates on which a servicemember’s scheduled military service was
 7
     delayed, rescheduled, or canceled, as described in 20 C.F.R. § 1002.74(c).
 8
     QUESTION NO. 6:
 9
               For each system of record identified in response to Question No. 1, state whether such
10
     systems record and report dates on which a servicemember was traveling to another location to
11
     perform military service, as described in 20 C.F.R. § 1002.73.
12
     QUESTION NO. 7:
13
               For each system of record identified in response to Question No. 1, state whether such
14
     systems record and report dates on which a servicemember rested prior to or after performing
15
     military service, as described in 20 C.F.R. § 1002.74(b), (c).
16

17
     Dated:    September 2, 2021                            Respectfully submitted,
18             New York, NY
                                                             /s/ Michael J. Scimone
19                                                          Michael J. Scimone*
                                                            Michael C. Danna*
20                                                          OUTTEN & GOLDEN LLP
                                                            685 Third Ave., 25th Floor
21                                                          New York, NY 10017
                                                            Tel: (212) 245-1000
22                                                          Email: mscimone@outtengolden.com
                                                            Email: mdanna@outtengolden.com
23
                                                            R. Joseph Barton (CA Bar No. 212340)
24                                                          BLOCK & LEVITON LLP
                                                            1735 20th Street NW
25                                                          Washington, DC 20009
                                                            Tel: (202) 734-7046
26                                                          Email: jbarton@blockesq.com
27                                                          Vincent Cheng (CA Bar No. 230827)
                                                            BLOCK & LEVITON LLP
28                                                          100 Pine Street, Suite 1250
                                                        2
                                                              DEPOSITION BY WRITTEN QUESTIONS
                                                                        Case No. 19 Civ. 00083 (PJH)
     Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 15 of 17



 1                                       San Francisco, CA 94111
                                         Tel: (415) 968-8999
 2                                       Email: vincent@blockesq.com

 3                                       Peter Romer-Friedman*
                                         GUPTA WESSLER PLLC
 4
                                         1900 L St. NW, Suite 312
 5                                       Washington, DC 20036
                                         Tel: (202) 888-1741
 6                                       Email: peter@guptawessler.com
 7                                       Matthew Z. Crotty*
                                         CROTTY & SON LAW FIRM, PLLC
 8
                                         905 W. Riverside Ave., Suite 404
 9                                       Spokane, WA 99201
                                         Tel: (509) 850-7011
10                                       Email: matt@crottyandson.com
11                                       Thomas G. Jarrard*
12                                       LAW OFFICE OF THOMAS G.
                                         JARRARD LLC
13                                       1020 N. Washington St.
                                         Spokane, WA 99201
14                                       Tel: (425) 239-7290
                                         Fax: (509) 326-2932
15                                       Email: Tjarrard@att.net
16
                                         * Admitted pro hac vice
17
                                         Attorneys for Plaintiff and the Class
18

19

20

21

22

23

24

25

26

27

28
                                     3
                                           DEPOSITION BY WRITTEN QUESTIONS
                                                     Case No. 19 Civ. 00083 (PJH)
Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 16 of 17




         EXHIBIT 3
        Case 4:19-cv-00083-PJH Document 137 Filed 09/13/21 Page 17 of 17




   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND RELATED TO THE
HANDLING OF MILITARY RECORDS PRODUCED PURUSANT TO A SUBPOENA IN
                    THE HUNTSMAN LITIGATION

        I, _____________________________ [print or type full name], of _________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Stipulated Protective Order that was issued by the United States District Court for

the Northern District of California on [date] in the case of Jayson Huntsman vs. Southwest

Airlines Co., Case No. 4:19-cv-00083-PJH. I agree to comply with and to be bound by all the

terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

comply could expose me to sanctions and punishment in the nature of contempt.

        I understand that military leave records may contain sensitive personal information

produced by the federal government pursuant to a subpoena in the above-captioned litigation. I

solemnly promise that I will not disclose those records or information about them to any person

or entity for any purpose that is not related to this litigation, including personnel matters

unrelated to this litigation.

        I further agree to submit to the jurisdiction of the United States District Court for the

Northern District of California for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

        I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone

number] as my California agent for service of process in connection with this action or any

proceedings related to enforcement of this Stipulated Protective Order.

Date: _________________________

City and State where sworn and signed: _________________________________
